DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "estimating" in claims 11, 24 and “estimate” in claim 19 is a relative term which renders the claim indefinite.  The term "estimating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s unclear how the estimation is determined based on the identification of the first half, the second half or the mid-point has the fault. Estimate does not show how the point is calculated is there any equation or algorithm or how


Claims 11, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  It’s unclear if “a velocity of propagation of the travelling wave in the power transmission line, or length of the power transmission line” is part of determining the fault location or a separate measurement being made after the fault location is .

Claims 12, 13-18, 20-23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependencies on claims 11, 19 and 24.


Allowable Subject Matter
Claims 14, 18, 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the fault location is estimated by taking an average of first and second fault locations, wherein the first fault location is estimated for a fault in the first half of the line and the second fault location is estimated for a fault in the second half of the line.”

With respect to claim 18, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the fault location in the first half of the line (di) is estimated from (((tm2 — tml) + (tn2 — tnl)) x -);
wherein the fault location in the second half of the line (d2) is estimated from (L — ((tm2 — tml) + (tn2 — tnl)) x -); and wherein tmi, tm2, tni, and tn2 are the arrival times of the first and second peaks of the travelling waves detected from measurements carried out at the first and the second terminals respectively, V is the velocity of propagation of the travelling wave in the power transmission line, and L is the length of the power transmission line.”


With respect to claim 27, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the fault location is estimated by taking an average of first and second fault locations, wherein the first fault location is estimated for a fault in the first half of the line and the second fault location is estimated for a fault in the second half of the line.”


                With respect to claim 31, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the fault location in the first half of the line (di) is estimated from
(((tm2 — tml) + (tn2 — tnl)) x -);
wherein the fault location in the second half of the line (d2) is estimated from (L — ((tm2 — tml) + (tn2 — tnl)) x -); and
wherein tml, tm2, tnl, and tn2 are the arrival times of the first and second peaks of the travelling waves detected from the measurements carried out at the first and the second terminals respectively, V is the velocity of propagation of the travelling wave in the power transmission line, and L is the length of the power transmission line.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 15-17, 19-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojovic et al. (U.S. Publication No. 2006/0012374 A1).


With respect to claim 11, Kojovic et al. discloses a method for fault location in a power transmission line that connects a first terminal with a second terminal (para 0001, lines 1-2), wherein the method is implemented with a processor (see processor 36 shown in Fig. 3) of a device associated with the power transmission line (see transmission line 302 shown in Fig. 3), the method comprising:
obtaining a plurality of parameters associated with travelling waves detected from measurements carried out at the first and second terminals (para 0036, lines 1-11), wherein the plurality of parameters comprises arrival times of a first peak and a second peak of the travelling waves detected from the measurements carried out at the first and second terminals respectively, and rise times of the first peaks of corresponding travelling waves (see different peaks at different time shown in Fig. 4);
identifying a first half, a second half, or a mid-point of the power transmission line as having a fault (para 0036, lines 1-11), based on a comparison of the rise time of the first peak of the travelling wave detected from measurements carried out at the first terminal (para 0003, lines 1-7), with the rise (para 0003, lines 1-7); and
estimating the fault location based on the identification of which of the first half, the second half or the mid-point has the fault and also based on the arrival times of the first and second peaks of the travelling waves detected from measurements carried out at the first and second terminals (see different peaks at different time shown in Fig. 4), a velocity of propagation of the travelling wave in the power transmission line (para 0019, lines 1-11), or a length of the power transmission line (para 0035, lines 1-6).

With respect to claim 12, Kojovic et al. discloses the method of claim n, wherein identifying the first half, the second half or the mid-point of the power transmission line as having the fault comprises comparing a threshold value with the difference between the rise times of the first peaks of the travelling waves detected at the first and second terminals (para 0042, lines 1-15).

With respect to claim 13, Kojovic et al. discloses the method of claim 12, wherein the mid-point of the power transmission line is identified as having the fault when the difference between the rise times of the first peaks of the travelling waves detected at the first and second terminals is less than the threshold value (para 0034, lines 1-5).



 With respect to claim 15, Kojovic et al. discloses the method of claim 12, wherein the first half or the second half is identified as the half of the line having the fault based on whether the difference between the rise time detected from measurements carried out at the first terminal and the rise time (para 0042, lines 1-15) carried out at the second terminal is a positive or a negative value (para 0034, lines 1-5).

With respect to claim 16, Kojovic et al. discloses the method of claim 15, wherein the mid-point of the power transmission line is identified as having the fault when the difference (para 0042, lines 1-15) between the rise times of the first peaks of the travelling waves detected at the first and second terminals is less than the threshold value (para 0034, lines 1-5).

With respect to claim 17, Kojovic et al. discloses the method of claim 11, wherein the fault location is located based on the arrival times of the first and second peaks of the travelling waves (para 0003, lines 1-7) detected from measurements carried out at the first and second terminals, the velocity of propagation of the travelling wave in the power transmission line (see transmission line 302 shown in Fig. 3), the length of the power transmission line line (para 0035, lines 1-6).



With respect to claim 19, Kojovic et al. discloses a device for fault location in a power transmission line that connects a first terminal with a second terminal (para 0001, lines 1-2), the device comprising:
a travelling wave detector configured to obtain a plurality of parameters associated with travelling waves detected from measurements carried out at the first and second terminals (see different peaks at different times shown in Fig. 4), wherein the plurality of parameters comprises arrival times of a first peak and a second peak of the travelling waves detected from the measurements (see different peaks at different time shown in Fig. 4), and rise times of the first peaks of the corresponding travelling waves (para 0036, lines 1-11);
a faulty half identifier configured to identify a first half, a second half, or a mid-point of the power transmission line as having the fault based on a comparison of the rise time of the first peak of the travelling wave detected from measurements carried out at the first terminal (para 0036, lines 1-11), with the rise time of the first peak of the travelling wave detected from measurements carried out at the second terminal (para 0003, lines 1-7); and a fault locator configured to estimate the fault location based on which of the first half, the second half or the mid-point was identified as having the fault (see different peaks at different time shown in Fig. 4), and also on one or more of the arrival times of the first and second peaks of the travelling waves detected from measurements carried out at the first and second terminals, velocity of propagation of the travelling wave in the power transmission line (para 0019, lines 1-6), and length of the power transmission line (para 0035, lines 1-6).

With respect to claim 20, Kojovic et al. discloses the device of claim 19, wherein the device is an intelligent electronic device associated with the first or the second terminal (see processor 36 shown in Fig. 3).


With respect to claim 21, Kojovic et al. discloses the device of claim 20, wherein the device is configured to receive the measurements carried out at the corresponding terminal from measurement equipment associated with the corresponding terminal (para 0054, lines 1-7), and to receive the measurements carried out at the other terminal over a communication channel from the device associated the other terminal of the power transmission line (para 0035, lines 1-6).

(see processor 36 shown in Fig. 3).

With respect to claim 23, Kojovic et al. discloses the device of claim 22, wherein the server is configured to receive the plurality of parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals (see processor 36 shown in Fig. 3).

With respect to claim 24, Kojovic et al. discloses a method for fault location in a power transmission line that connects a first terminal with a second terminal (para 0001, lines 1-2), the method comprising:
measuring voltages or currents at the first terminal (para 0036, lines 1-11); measuring voltages or currents at the second terminal (para 0036, lines 1-11); detecting a travelling wave carried on the power transmission line based on measurements of the voltages or currents carried out at the first and second terminals (see different peaks at different time shown in Fig. 4);
calculating a plurality of parameters associated with the travelling wave based on the measurements carried out at the first and second terminals( para 0036, lines 1-11), wherein the plurality of parameters comprises arrival times of a first peak and a second peak of the travelling wave at the first terminal, a rise time of the first peak at the arrival time at the first terminal, an arrival times of a first peak and a second peak of the travelling wave at the second terminal, and a rise time of the first peak at the arrival time at the arrival time at the second terminal (see different peaks at different time shown in Fig. 4);
(see different peaks at different time shown in Fig. 4)
peak of the travelling wave at the second terminal, the rough location being a first half, a second half, or a mid-point of the power transmission line (para 0019, lines 1-11); and
estimating the fault location based on the identified rough location and also on the arrival times of the first and second peaks of the travelling waves detected from the measurements carried out at the first and second terminals (see different peaks at different time shown in Fig. 4), a velocity of propagation of the travelling wave in the power transmission line (para 0019, lines 1-11), or a length of the power transmission line (para 0035, lines 1-6).

With respect to clam 25, Kojovic et al. discloses the method of claim 24, wherein identifying the rough location of the fault comprises comparing a threshold value with the difference between the rise times of the first peaks of the travelling waves at the first and second terminals (para 0042, lines 1-15).

  With respect to claim 26, Kojovic et al. discloses the method of claim 25, wherein the mid-point of the power transmission line is identified as having the fault when the difference between the rise times of the first peaks of the travelling waves detected at the first and second terminals is less than the threshold value (para 0042, lines 1-15).

                    
With respect to claim 28, Kojovic et al. discloses the method of claim 25, wherein the first half or the second half is identified as the half of the line having the fault based on whether the difference between the rise time (para 0036, lines 1-11) calculated from measurements carried out at the first (para 0034, lines 1-5).

With respect to claim 29, Kojovic et al. discloses the method of claim 28, wherein the mid-point of the power transmission line is identified as having the fault when the difference between the rise times of the first peaks of the travelling waves detected at the first and second terminals is less than the threshold value (para 0042, lines 1-15).


With respect to claim 30, Kojovic et al. discloses the method of claim 24, the fault location is estimated based on the identified rough location, the arrival times of the first and second peaks of the travelling waves detected from the measurements carried out at the first and second terminals (see different peaks at different time shown in Fig. 4), the velocity of propagation of the travelling wave in the power transmission line (para 0019, lines 1-11), and the length of the power transmission line (para 0035, lines 1-6).










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866